Citation Nr: 1824127	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  09-34 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for the residuals of a left scaphoid fracture, with ganglion cyst.

2.  Entitlement to a disability rating in excess of 10 percent for the residuals of a ganglion cyst of the right wrist, status post ganglionectomy.

3.  Entitlement to a disability rating in excess of 10 percent for hallux abductovalgus deformity of the right foot.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1982 to June 1994.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

These matters were previously before the Board, and, in May 2012 and October 2015, the Board remanded these matters for further development.  

The issue of entitlement to service connection for a left calcaneal fracture was remanded for the issuance of a statement of the case (SOC).  A SOC responsive to the Board's remand instructions was issued in August 2016.  Nevertheless, the Veteran did not perfect a substantive appeal to the Board, and the Board shall not address the issue any further.

The Board notes that the Veteran filed a notice of disagreement (NOD) in October 2015, and that RO has not filed an SOC responsive to the October 2015 NOD.  Nevertheless, the Veterans Appeals Control and Locator System (VACOLS) indicates that the RO has acknowledged receipt of the NOD in preparation for issuing a SOC, and the Board declines to exercise special jurisdiction over the issues raised in the October 2015 NOD at this time.  See Manlincon v. West, 12 Vet. App. 238 (1999).

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the appellant if further action is required on his part.


REMAND

Wrists

The Veteran contends that he is entitled to increased disability ratings for his bilateral wrist disabilities.  The Veteran's treatment records indicate that the Veteran underwent surgery of the right wrist in July 2006 and surgery of the left wrist in March 2007.  The Veteran was assigned a temporary total convalescent rating for the right wrist pursuant to 38 C.F.R. § 3.40.  Depending on the length of the convalescence the Veteran may be entitled to a longer temporary total disability rating of the right wrist.  Additionally, the Veteran may be entitled to a temporary total disability rating for the left wrist.  This is sufficient to trigger VA's duty to assist, and this matter must be remanded in order to provide the Veteran with a VA examination in order to answer these questions.

Hallux Valgus

The Veteran contends that he is entitled to a disability rating in excess of 10 percent for hallux valgus of the right foot.  The Board previously remanded the issue in order to provide the Veteran with an additional VA examination and for the issuance of a supplemental statement of the case (SSOC).  The Veteran was provided an additional VA examination in substantial compliance with the Board's previous remand instructions, but the Veteran was not provided with an additional SSOC responsive to this issue.  Therefore, this matter must be remanded in order to provide the Veteran with a responsive SSOC in order to ensure compliance with the Board's previous remand instructions.  Harris v. Derwinski, 1 Vet. App. 180 (1991)

Accordingly, the case is REMANDED for the following action:

1.  Copies of pertinent updated treatment records should be obtained and added to the claims file.

2.  Following completion of the above, arrange to provide the Veteran with a VA examination in order to answer the following questions:

2a.  Has the Veteran undergone surgery necessitating at least one month of convalescence on either wrist at any point in time from September 2005 to present?  If so, please list the dates of each surgery, on which wrist it was implemented on, and the length of the period of convalescence which was required.

2b.  Has the Veteran undergone surgery with severe postoperative residuals (such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement or the use of a wheel chair) at any point in time from September 2005 to present?  If so, please list the periods of time that these postoperative residuals manifested and on which wrist they manifested.

2c.  Has the Veteran undergone immobilization by cast without surgery of either wrist at any time from September 2005 to present?  If so, please list the periods of time that immobilization was required and on which wrist such was required.

2d.  Provide current findings pertaining to each wrist disability, in accordance with the appropriate disability benefits questionnaire.

3.  Readjudicate the issues of entitlement to disability ratings in excess of 10 for the Veteran's bilateral wrist and right foot disabilities.  If the benefits sought are not granted, provide the Veteran and his representative with a SSOC and allow an appropriate opportunity to respond thereto before returning the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

